DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/202 has been entered.
 
Response to Amendment
The amendment of 11/06/2020 has been entered.
Claims 1 and 21 are amended due to Applicant's amendment dated 11/06/2021.  
Claims 1–2, 4–6, 10–11, 13, 15–21, 23, 25–26, and 28 are pending.

The rejection of claims 1–2, 4–5, 10, 13, 19–23, 25–26, and 28 under 35 U.S.C. 102(a)(1) as being anticipated by Stoessel et al., US-20130082209-A1 ("Stoessel") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 11/06/2020.  However, as outlined below, new grounds of rejection have been made.

Election of Species
The response of 02/11/2019 to the Requirement for Restriction/Election of 02/06/2019 elected without traverse the species (II), a compound of the formula (LA)nIr(LB)3-n wherein n is 2, and LB is bidentate and different form LA; 
wherein LA is 
    PNG
    media_image1.png
    342
    166
    media_image1.png
    Greyscale
from the ligands listed in Claim 5 wherein:
X is S;
ring A is a 6-membered carbocyclic ring wherein Z is carbon; and
each of X6, X7, X8, X9, X10, and X13 is carbon.
Claims 1–2, 4–6, 10, 13, 15–18, 21–23, 25–26, and 28 read on the elected species.  Claims 11 and 19–20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
The elected species was used as a starting point for search and examination purposes in a previous Office Action.  The prior art did not disclose or suggest the elected species, but none of the pending claims is limited to the elected species.
The search was extended to find an examinable species based on MPEP 803.02.  It is noted that the prior art search was not been extended to cover all nonelected species.

The next elected species of the Final Rejection of 07/07/2020 was recited to be the species (IV), a compound of the formula (LA)nPt(LC)2-n wherein m is 1, and LC is bidentate and different form LA; 
A is 
    PNG
    media_image2.png
    266
    216
    media_image2.png
    Greyscale
from the formulae listed in Claim 5 wherein:
X is S;
ring A is a 6-membered heterocyclic ring wherein Z is carbon;
each of X8 to X13 is carbon.
However, it is noted that there was a typographical error in the recitation of the elected species as set forth at paragraph 9 of the Final Rejection of 07/07/2020.  The elected species searched was instead: the species (III), a compound of the formula (LA)mPt(LC)2-m wherein m is 2; 
wherein LA is 
    PNG
    media_image2.png
    266
    216
    media_image2.png
    Greyscale
from the formulae listed in Claim 5 wherein:
X is S;
ring A is a 6-membered heterocyclic ring wherein Z is carbon;
		each of X-6 to X9 and X12 to X13 is carbon.
Claims 1–2, 4–5, 10, 13, 19–23, 25–26, and 28 read on the elected species.  Claims 6, 11, and 15–18 were withdrawn from consideration as not being drawn to the elected species.
The elected species was used as a starting point for search and examination purposes in the previous Office Action.  The prior art did not disclose or suggest the elected species, but none of the pending claims is limited to the elected species.
The search was extended to find an examinable species based on MPEP 803.02.  It is noted that the prior art search has not been extended to cover all nonelected species.

Examinable Species
The examinable species is the species (II), a compound of the formula (LA)nIr(LB)3-n wherein n is 1, and LB is bidentate and different from LA; 
wherein LA is 
    PNG
    media_image3.png
    300
    181
    media_image3.png
    Greyscale
from the formulae listed in Claim 5 wherein:
X is CR'R'';
ring A is a 6-membered heterocyclic ring wherein Z is nitrogen;
each of X6 to X10 and X13 is carbon.
Claims 1–2, 4–5, 10, 13, 16–17, 21, 23, 25–26, and 28 read on the examinable species.  Claims 6, 11, 15, and 18–20 are withdrawn from consideration as not being drawn to the examinable species.

Response to Arguments
Applicant’s arguments on pages 48–50 of the Remarks dated 11/06/2020 with respect to the rejection of claims 1–2, 4–5, 10, 13, 19–23, 25–26, and 28 under 35 U.S.C. 102(a)(1) as being anticipated by Stoessel et al., US-20130082209-A1 ("Stoessel") as set forth in the moot in view of the new grounds of rejection as set forth below.

Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 50–51 of the reply dated 11/06/2020 with respect to WO-2018095379-A1 (it is noted that PAN et al. US--20190367544-A1, cited in the new grounds of rejection below, is the English language equivalent) have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues that the prior art document WO-2018095379-A1 (it is noted that PAN et al. US--20190367544-A1) does not teach the claimed compound as amended because the claims as amended require when ring B is an imidazole where X2 and X5 are N, then, X2 is a neutral nitrogen and the prior art document teaches a compound wherein the position corresponding to X2 is charged.
Examiner's response -- This limitation is address in the new grounds of rejection set forth below in view of the teachings of Ikemizu et al. US-20070196690-A1 ("Ikemizu").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–2, 4–5, 10, 13, 16–17, 21, 23, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over PAN et al. US--20190367544-A1 in view of Ikemizu et al. US-20070196690-A1 ("Ikemizu").
It is noted that is the English language equivalent to WO-2018095379-A1.

Regarding claims 1–2, 4–5, 10, 13, 16–17, 21, 23, and 28, Pan teaches an organic electronic device comprising an anode, a cathode, and a light-emitting layer (¶ 0138]), wherein the light-emitting layer comprises a metal organic complex of a general formula (I) (¶ [0136], ¶ [0007], ¶ [0020]), wherein the metal organic complex may be in a formulation with a host 
    PNG
    media_image4.png
    308
    273
    media_image4.png
    Greyscale
 (page 19).
Pan does not specifically disclose a compound as above comprising a cyclic substituent having a bulky substituent in the ortho position on the N position of phenylimidazole, at the position corresponding to the claimed X2 is a neutral nitrogen.
Ikemizu teaches a metal organic complex for use as an organic electroluminescent element material (¶ [0031], ¶ [0039]) with a controlled emission wavelength which have high emission efficiency and long emission life, an illumination device and a display device by utilizing said element material (¶ [0029]).  Ikemizu teaches that introducing a cyclic substituent having a bulky substituent in the ortho position onto the N position of phenylimidazole has the following benefits: (1) an increase in twist of the phenyl group to result in cutting of the conjugated system and in shortening the wavelength (¶ [0107]); (2) a decrease in probability of the vibration level due to retardation of free rotation via the presence of the bulky substituent (¶ [0108]); (3) significant enhancement of stability of molecules via protection of the N position, which tends to be oxidized, employing the bulky substituent (¶ [0109]); and (4) compatibility of wavelength shortening with lifetime extension by combining the size of the substituted atom and the electronic effect (¶ [0110]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to introduce a cyclic substituent having a bulky 
The device comprising the modified compound of Pan in view of Ikemizu meets claims 1–2, 4–5, 10, 13, 16–17, 21, 23, and 28.
The modified compound of Pan in view of Ikemizu is a compound comprising a ligand LA of Formula I wherein:
ring A is a six-membered heterocyclic ring (pyridine);
ring B is a 5-membered aromatic ring (imidazole);
R has the formula II and uses two adjacent atoms from the four atoms marked with * (X11 and X12) to fuse to ring B;
 X is CR'R'';
Z is nitrogen;
	X1 is carbon, X2 is nitrogen, X3 and X4 are each carbon, X5 is nitrogen, X6 to X13 are each carbon;
the two adjacent atoms from R (X11 and X12) and two adjacent atoms from ring B (X3 and X4) used to fuse to each other are all carbon;
R1 to R4 each represent maximum substitution;
R1 to R4 are each hydrogen, R' and R'' are each an alkyl group (a methyl group);
ring B is an imidazole wherein X2 and X5 are N, (i) X2 is a neutral nitrogen and (ii) R2 does not form a ring with R or R1; and
the ligand LA is coordinated to a metal M (Pt) at the positions on the rings A and B indicated with dashed lines.

Regarding claim 25, Pan in view of Ikemizu teaches the device comprising the modified compound as discussed above with respect to claim 21.
Pan in view of Ikemizu does not specifically disclose a device as discussed above wherein the host compound comprises at least one chemical group selected from the group consisting of triphenylene, carbazole, dibenzothiophene, dibenzofuran, dibenzoselenophene, aza- triphenylene, azacarbazole, aza-dibenzothiophene, aza-dibenzofuran, and aza- dibenzoselenophene.  However, Pan teaches the host compound may contain carbazole,  dibenzothiophene, dibenzofuran, or dibenzoselenophene, among other (¶ [0096]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the host as one of carbazole,  dibenzothiophene, dibenzofuran, or dibenzoselenophene, because it would have been choosing from the list of host materials specifically disclosed by Pan as suitable, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the light-emitting layer of the device of Pan and possessing the properties taught by Pan.  One of ordinary skill in the art would have been motivated to produce additional devices comprising various host compounds having the properties taught by Pan in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).


Claims 25–26 are rejected under 35 U.S.C. 103 as being unpatentable over PAN et al. US--20190367544-A1 in view of Ikemizu et al. US-20070196690-A1 ("Ikemizu") as applied to claim 21 above and further in view of Ma et al. US-20100237334-A1 ("Ma").

Regarding claims 25–26, Pan in view of Ikemizu teaches the device comprising the modified compound as discussed above with respect to claim 21.
Pan in view of Ikemizu does not specifically disclose a device as discussed above wherein the host compound is a compound listed in instant claim 26.  However, Pan teaches the host compound may contain carbazole, dibenzothiophene, dibenzofuran, or dibenzoselenophene, among other (¶ [0096]).
Ma teaches triphenylene containing benzo-fused thiophene compounds useful in organic light emitting devices as the host of an emissive layer (¶ [0014]).  Ma teaches the compound comprising triphenylene and benzo-fused thiophene may improve device performance in terms of lifetime, efficiency and low voltage (¶ [0033]).  Ma teaches specific examples of the triphenylene containing benzo-fused thiophene compound including Compound 2' 
    PNG
    media_image5.png
    212
    329
    media_image5.png
    Greyscale
(¶ [0045], page 9).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Pan in view of Ikemizu such that the light-emitting layer includes the host compound of Ma, based on the teaching of Ma.  The motivation for doing so would have been to improve device performance in terms of lifetime, efficiency and low voltage, as taught by Ma.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select Compound 2', because it would have been choosing from the list of compound specifically listed by Ma as suitable, which would have been a choice from a finite number of identified, predictable solutions of a compound 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                
/E.M.D./
Examiner, Art Unit 1786